Citation Nr: 0817966	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-05 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure (CHF), to include as a result of service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertensive 
vascular disease, to include as a result of service-connected 
diabetes mellitus.

3.  Entitlement to service connection for congestive heart 
failure (CHF), claimed as due to aggravation by service-
connected diabetes mellitus.

4.  Entitlement to service connection for hypertensive 
vascular disease, claimed as due to aggravation by service-
connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2004 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for CHF and hypertension, claimed as 
secondary to service-connected diabetes mellitus.

In November 2007, the veteran testified during a video 
conference hearing before the undersigned acting Veterans Law 
Judge at the RO; a copy of the transcript is in the record.

The issues of service connection for the claimed 
disabilities, claimed as due to aggravation by the veteran's 
service-connected diabetes, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  CHF was not manifested during service or to a compensably 
disabling degree within one year of separation from active 
duty, and the most probative medical evidence of record fails 
to show that the veteran's CHF is directly related to active 
duty or was proximately due to or is the result of diabetes 
mellitus and weighs against the claim.

2.  Hypertension was not manifested during service or to a 
compensably disabling degree within one year of separation 
from active duty, and the most probative medical evidence of 
record fails to show that the veteran's hypertension is 
directly related to active duty or was proximately due to or 
is the result of diabetes mellitus and weighs against the 
claim.


CONCLUSIONS OF LAW

1.  CHF was not incurred in or aggravated by active service, 
it may not be presumed to have been so incurred, and it is 
not proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, it may not be presumed to have been so incurred, and 
it is not proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
August 2001 and December 2003 pre-rating letters of the 
information and evidence needed to substantiate and complete 
a claim for service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part that VA will attempt to obtain.  In 
addition, he was told to send any information describing 
additional evidence or the evidence itself to the VA.  To the 
extent that VA may have failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
on appeal, the record shows that any prejudice that such 
failure may have caused was cured by readjudication of the 
claims in a January 2006 statement of the case (SOC) and 
supplemental SOCs (SSOCs) issued in August 2006 and April 
2007.  The SOC specifically informed the veteran of what he 
needed to show to establish service connection on a secondary 
basis.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the 
matters herein as the timing error did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2007).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

In addition, although it was not until a June 2007 letter 
that the veteran was provided notice regarding assignment of 
effective dates (in the event that either claim was granted), 
the Board's decision herein denies the claims for service 
connection.  As no effective date is being, or is to be 
assigned, there is therefore no possibility of prejudice to 
the veteran under the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate his 
claims, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was provided the 
opportunity to present pertinent evidence and testimony in 
light of the notice provided.  The veteran testified at a 
Board hearing, and the record was held open for 60 days for 
the submission of additional evidence.  However, none was 
received.  Thus, the Board finds that the claimant was been 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and was provided actual notice of 
the evidence needed to establish service connection.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters decided herein on 
appeal.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as hypertension and 
cardiovascular disease, may be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.
 
In a May 2002 rating decision, the RO granted service 
connection for diabetes mellitus, effective from May 14, 
2001.

The United States Court of Appeals for Veterans Claims 
(Court) has provided guidance for weighing medical evidence.  
The Court has held, for example, that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).

The veteran contends that he suffers from CHF and 
hypertension as a result of military service, claiming that 
they were caused or aggravated by his service-connected 
diabetes mellitus.  During his hearing, the veteran testified 
that he was told that he had high blood sugar in 1974 and was 
diagnosed with diabetes around 1978.  He added that he was 
diagnosed with CHF when he was 55 years old, about 8 years 
ago.  The veteran reported that he first had problems with 
his kidneys in the early 1970s; however, his treating 
physician is deceased and his records were lost.  He 
indicated that he has been going to an endocrinologist for 
the last several years; that he was diagnosed with renal 
insufficiency in 2002 or 2004; and that his urine tests 
fluctuate from time to time, showing higher levels of protein 
than normal and then showing none.  

Considering the record in light of the above-noted legal 
authority, the Board finds that service connection for CHF 
and hypertension, on a direct, presumptive or as proximately 
due to or as a result of the veteran's service-connected 
diabetes mellitus is not warranted.

The veteran's service treatment records are silent for any 
complaints or diagnosis of, or treatment for, CHF or 
hypertension.  Following his enlistment examination in April 
1965 until his discharge from service in August 1968, except 
for an isolated blood pressure reading of 170/100 in July 
1968, his blood pressure readings were within normal range.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2007) 
(defining hypertensive vascular disease or hypertension for 
purposes of that section as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure predominantly 160 mm. 
or greater with diastolic blood pressure of less than 90 mm 
and noting that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days).  

Similarly, there also is no evidence of a diagnosis of CHF or 
hypertension within the one-year presumptive period for 
chronic diseases.

An October 1971 VA examination report revealed blood pressure 
readings of 154/98 and 156/80 and normal clinical findings 
for the veteran's cardiovascular system.  Chest x-rays showed 
nothing abnormal; the heart and lungs were negative.  The 
diagnoses included obesity exogenous.

Private post-service medical records reflect a history of 
hypertension and diabetes mellitus since February 1994, mild 
CHF was shown in December 1999 chest x-rays, and chronic 
obstructive pulmonary disease (COPD) and a component of right 
heart dysfunction secondary to sleep apnea, obesity and 
hypoventilation in March 2003.  In a June 1996 medical 
record, the veteran's eye doctor indicated that the veteran 
reported having had diabetes since 1990.

During an August 2001 VA diabetes mellitus examination, the 
veteran reported a history of non-insulin Type 2 diabetes 
mellitus of some ten years duration.  His blood pressure 
reading was 100/70.

In a June 2004 VA heart examination report, the examiner 
opined unequivocally that the veteran's CHF and hypertension 
were not related to his service-connected diabetes mellitus.  
This examiner indicated that a review of the records revealed 
that the first evidence of the onset of hypertension was 
during an October 1971 VA examination.  The veteran had 
reported that his diabetes was first noted in 1980.  The VA 
examiner noted that, during an August 2001 VA examination, 
the veteran stated that he had had diabetes for approximately 
10 years, which would date the onset at 1991.  A private 
treatment note dated in February 1994 reflected that the 
veteran had diabetes and hypertension at that time.  The 
first onset of CHF failure was in 1996 when the veteran 
underwent a cardiac catheterization that showed his coronary 
arteries were normal.  He had a negative urine protein stick 
test in June 1993.  The first indications of proteinuria were 
in February and March 1998.  Renal insufficiency was first 
noted in 2002.  The examiner's assessment was heart condition 
of CHF, probably secondary to hypertension; and hypertension 
now well controlled on medication.

In response to the question of whether CHF and hypertension 
were secondary to diabetes, the examiner stated that:

I know of only two ways in which 
congestive heart failure may be related 
to diabetes.  One is if diabetes leads to 
coronary artery disease, which leads to 
myocardial infarction, which then leads 
to congestive heart failure.  This case 
does not apply because he was shown to 
have normal coronary arteries at the time 
he developed congestive heart failure.  
The second way of demonstrating a causal 
connection is if diabetes leads to 
diabetic neuropathy evidenced by 
proteinuria, which then leads to 
hypertension, which finally leads to 
congestive heart failure.  This case does 
not apply here because he developed 
hypertension and diabetes much earlier 
than he developed proteinuria and 
evidence of nephropathy.  The 
hypertension preceded the diabetes and 
therefore could not have resulted from 
it.  Therefore, I conclude that his 
congestive heart failure and hypertension 
are not related to his service connected 
diabetes.

A June 2004 VA hypertension examiner indicated that no 
proteinuria was noted by urinalysis and, in the absence of 
renal disease, hypertension was neither caused nor aggravated 
by diabetes.  

Subsequently, on a November 2004 prescription pad note, T. F. 
J., MD, the veteran's treating physician, stated that the 
veteran's cardiovascular disease was a direct effect of his 
diabetes.  No basis for this opinion was noted nor do the 
private treatment records from this physician provide a basis 
for this conclusion.  

Associated with the claims file are additional private 
treatment records.  None of these records contain any 
evidence to support the veteran's theory of causation.  The 
records denote ongoing treatment for numerous conditions, 
including many other disorders secondary to his diabetes, as 
well as for CHF and hypertension.  However, the records do 
not provide any competent evidence of a link between the 
veteran's diabetes and his CHF and/or hypertension.

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claims.  As noted above, neither CHF 
nor hypertension were not shown in or within one year after 
service discharge.

Significantly, the claims file also includes medical opinions 
from a private physician and from VA physicians that address 
the relationship between the veteran's service-connected 
diabetes and his CHF and hypertension.  However, the Board 
finds that the most persuasive medical opinion on the 
question of whether there exists a medical relationship 
between the veteran's service-connected diabetes and his CHF 
and hypertension weighs against the claims.

The only medical evidence that tends to support the veteran's 
claim is a November 2004 statement from one of the veteran's 
treating physicians, Dr. T. F. J., indicating that the 
veteran's cardiovascular disease was a direct effect of his 
diabetes.  However, that statement is not persuasive.

Dr. T. F. J. did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion.  Here, Dr. T. F. J's opinion is 
not medically and factually supported.  In fact, the 
physician's opinion appears to be based solely on a desire to 
help the veteran.  The Board notes that as a medical opinion 
can be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (or, unsubstantiated) factual 
premise has limited, if any, probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 
(1993).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal, 5 Vet. 
App. at 461.  See also Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Here, private treatment records from other physicians link 
the veteran's cardiovascular disease to sleep apnea, obesity 
and hypoventilation.  Accordingly, Dr. T. F. J.'s opinion is 
not accorded any great probative weight.

The Board also points out that the fact that this private 
physician may have treated the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West 11 Vet. App. 420 (1998), citing Guerrieri, supra.

By contrast, the Board finds probative the medical opinions 
of the June 2004 VA heart and hypertension examiners.  
Following a review of the veteran's claims file and an 
examination of the veteran, including his reported history, a 
VA cardiologist opined unequivocally that the veteran's CHF 
and hypertension were not related to his service-connected 
diabetes mellitus.  This examiner indicated that a review of 
the records revealed that the first evidence of the onset of 
hypertension was during an October 1971 VA examination.  The 
veteran had reported that his diabetes was first noted in 
1980.  The VA examiner noted that, during an August 2001 VA 
examination, the veteran stated that he had had diabetes for 
approximately 10 years, which would date the onset at 1991.  
A private treatment note dated in February 1994 reflected 
that the veteran had diabetes and hypertension at that time.  
The first onset of CHF failure was in 1996, when the veteran 
underwent a cardiac catheterization that showed his coronary 
arteries were normal.  He had a negative urine protein stick 
test in June 1993.  The first indications of proteinuria were 
in February and March 1998.  Renal insufficiency was first 
noted in 2002.  Because the veteran was shown to have normal 
coronary arteries at the time he developed CHF and because he 
developed hypertension and diabetes much earlier than he 
developed proteinuria and evidence of nephropathy, neither 
hypertension nor CHF resulted from the veteran's diabetes.  
It was the VA heart examiner's opinion that the veteran's CHF 
was probably secondary to hypertension.  After reviewing the 
VA heart examination report and tests, the June 2004 VA 
hypertension examiner opined that, in the absence of renal 
disease, hypertension was neither caused nor aggravated by 
the veteran's diabetes. 

The Board finds that the June 2004 VA examiners' opinions are 
the most persuasive medical opinions that specifically 
address the question of whether a disability of service 
origin (diabetes) caused or resulted in the veteran's CHF and 
hypertension.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri, 4 Vet. App. at 470-71 (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  Clearly, these physicians reached 
their conclusions only after a review of the extensive 
service and post-service records, and evaluation of the 
relative probative value of the clinical evidence.  Thus, the 
Board finds that these medical opinions-which weigh against 
the claims-are entitled to more weight.  See Hayes, 5 Vet. 
App. at 69-70; .see also Guerrieri, 4 Vet. App. at 470-471.

In addition to the medical evidence, the Board has considered 
the veteran's testimony and statements, as well as his 
representative's assertions, advanced on his behalf, that the 
veteran's CHF and hypertension are is related to his service-
connected diabetes.  However, none of this evidence provides 
a basis for allowance of the claims.  As laypersons without 
the appropriate medical training and expertise, neither the 
veteran nor his representative is competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's cardiovascular diseases.  See Bostain v. West, 11 
Vet. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Given the evidence and the June 2004 VA medical opinions, the 
Board concludes that the veteran's CHF and hypertension were 
not incurred in or aggravated by service or caused by his 
service-connected diabetes.  As the preponderance of the 
evidence is against the claims for service connection, the 
benefit-of- the-doubt rule does not apply, and the claims 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for congestive heart failure, to include 
as a result of service connected diabetes mellitus, is 
denied.

Service connection for hypertension, to include as a result 
of service connected diabetes mellitus, is denied.


REMAND

The Board notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 to implement the Court's decision in Allen 
v. Brown, 7 Vet. App. 439 (1995).  This addressed the subject 
of granting service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
disability.  See 38 C.F.R. § 3.310(b) (2007); see also 71 
Fed. Reg. 52,744-52,747 (Sept. 7, 2006).  Under this 
regulatory change, it is the veteran's responsibility to 
support his claim by providing evidence of the baseline level 
of severity of the disability(ies) (here, CHF and 
hypertension) and to show that an increase in severity above 
the baseline is due to aggravation by the service-connected 
disability (here, diabetes), after deducting any increase in 
severity due to the natural progress of the disease from the 
current level of severity.  It is not enough merely that an 
examiner concludes that there is "aggravation."  Although 
the veteran was informed of this amendment to the regulation 
in the April 2007 SSOC, the claims have not been 
readjudicated since the veteran received notice of the change 
in the regulation, thus a remand is warranted for an opinion 
on whether the veteran's diabetes mellitus have aggravated 
the preexisting, nonservice-connected CHF and hypertension.

Given the aforementioned, the Board finds that the veteran 
should undergo further VA examination to obtain a medical 
opinion as to whether his CHF and/or hypertension have been 
aggravated by his diabetes as defined by 38 C.F.R. 
§ 3.310(b).

The veteran is advised that, in keeping with VA's duty to 
assist, the purpose of the requested examinations is to 
obtain information or evidence that may be dispositive of the 
claims.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  Hence, failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claims.  See 38 C.F.R. § 3.655(b) (2007).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Moreover, the Board acknowledges that the RO attempted to 
obtain medical records from Dr. T. F. J. relating to 
treatment of the veteran since 1980.  However, only selected 
records have been received.  Moreover, the veteran testified 
that he has been receiving treatment from a private 
endocrinologist, Dr. Warfield, since April 2004.  When VA is 
put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, in its notice letter, the RO should request that the 
veteran provide authorization to enable it to obtain medical 
records from any private healthcare provider identified by 
the veteran, which are not already in the record.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the issues remaining on appeal.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should request that 
the veteran furnish any evidence in his possession and ensure 
that its letter to the veteran provides him with the 
information or evidence needed to establish service 
connection on a secondary basis, pursuant to 38 C.F.R. § 
3.310(b), effective as of October 10, 2006.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claims for service 
connection claimed as due to aggravation by the veteran's 
service-connected diabetes.

Accordingly, the case is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The VA specifically 
should request that the veteran provide 
authorization to enable VA to obtain 
records from Drs. Jenkins and Warfield. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit.  In particular, 
the RO should also ensure that its letter 
informs the veteran of the requirements 
of 38 C.F.R. § 3.310(b), cited to above, 
as regards establishing entitlement to 
service connection on the basis of 
aggravation of a nonservice-connected 
disability by a service-connected 
disability.  Such notice should inform 
the veteran that it is his responsibility 
to support his claim by providing 
evidence of the baseline level of 
severity of the nonservice-connected 
disability(ies) and to show that an 
increase in severity above the baseline 
is due to aggravation by the service-
connected disability (here, diabetes), 
after deducting any increase in severity 
due to the natural progress of the 
disease from the current level of 
severity.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report(s) 
of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician(s) 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician(s) should render an 
opinion, based upon review of the record 
and consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that the 
veteran's service-connected diabetes 
mellitus has aggravated the veteran's CHF 
and/or hypertension.  If aggravation is 
found, the examiner(s) should give the 
baseline and current levels of severity 
of the veteran's CHF and hypertension 
under the criteria delineated in 
38 C.F.R. § 4.104 for rating diseases of 
the heart and determine the extent of 
aggravation, if any, by deducting the 
baseline level of severity, as well as 
any increase in severity due to the 
natural progress of the disease from the 
current level.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal.  If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 38 
C.F.R. § 3.655(b).  Otherwise, the RO 
should consider the claims in light of 
all pertinent evidence and legal 
authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to ensure due process and to 
further develop the claims.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M. R. VAVRINA 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


